DETAILED ACTION
This Action is in response to Applicant’s amendment and remarks filed on 01/27/2022. Claims 14-40 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-40 are allowed.
Regarding to claim 14, 25 and 30, the best prior art found during the prosecution of the application, Wolcott US Patent Application No.:( US 2015/0029869 A1) hereinafter referred as Wolcott, in view of Dupray et al US Patent No. : (US 8,994,591 B2) hereinafter referred as Dupray
Wolcott discloses the calculation of the distance between the faults creating the standing wave based on the period of the standing wave, and based on the velocity of propagation of the signals on the segments of the network. The time a signal takes to propagate from a first impedance mismatch to a second impedance mismatch and reflect back to the first impedance mismatch. The candidate locations of faults creating the standing wave are determined based on the candidate network segments that may include the standing wave, and based on the calculated distance between faults. A location may then be identified as a fault location based on the calculated distance from the assumed component having the impedance mismatch. In general, when the interfering signal enters the wired network through the site of the leak, it will propagate through the wired network, and will be received at the various devices, such as CPEs, that are near the site of the leak. Those CPEs will receive these signals with a signal strength, or amplitude, that depends on the distance traversed, and much of the degradation will be due to the free-space propagation between the wireless transmitter and the leak point in the wired network. Dupray discloses the localization of the mobile station. The physical radio propagation channel perturbs signal strength, frequency causing rate changes, phase delay, signal to noise ratios and Doppler-shift. Signal strength is usually characterized by: Free Space Path Loss Slow fading loss or margin Fast fading loss. The cell designer increases the transmitted power by the shadow fading margin which is usually chosen to be within the percentile of the slow fading probability density function to minimize the probability of unsatisfactorily low received power level at the receiver. The level must have enough signal to noise energy level to overcome the receivers internal noise level, for a Wolcott and Dupray fail to teach the method, device for determining the estimating the location  of a reference radio in a multi-story building of the location of the wireless terminal. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the  receiving: a first measurement value of the locally-averaged signal strength of a radio signal as received at a first measurement location, wherein the first measurement location is outside of a building, wherein the radio signal is characterized by a wavelength, and a second measurement value of the locally-averaged signal strength of the radio signal as received at a second measurement location, wherein the second measurement location is outside of the building, and wherein the measurement location is not equal to the second measurement location; generating:  a first candidate location of the transmitter of the radio signal inside of the building, and a second candidate location of the transmitter of the radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: a first candidate prediction of the total path loss for a hypothetical radio signal from the first candidate location to the first measurement location, wherein the hypothetical radio signal is characterized by the wavelength, and a second candidate prediction of the total path loss for the hypothetical radio signal from the first candidate location to the second measurement location, and - 3 of 12 -Serial No. 16/939,040Attorney Docket: 0465-442us1 a third candidate prediction of the total path loss for the hypothetical radio signal from the second candidate location to the first measurement location, and a fourth candidate prediction of the total path loss for the hypothetical radio signal from the second candidate location to the second measurement location; generating an estimate of the excess path loss inside a portion of the building.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH AREVALO/Primary Examiner, Art Unit 2642